PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 7, 2010, in Washington County circuit court case number 09-000348-CF-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at *975public expense, the lower tribunal is directed to appoint counsel to represent her in the appeal authorized by this opinion.
VAN NORTWICK, MARSTILLER, and SWANSON, JJ., concur.